Exhibit 10.2

 

LOGO [g429139g0901191452094.jpg]

September 1, 2017

David P. Southwell

91 Hartwell Avenue

Lexington, MA

 

Re: Amendment to Employment Agreement

Dear David,

This letter hereby amends the offer letter dated July 28, 2014 (this
“Amendment”) between you and Inotek Pharmaceuticals Corporation (“Inotek” or the
“Company”). The paragraph in the offer letter beginning with “In the event that:
(A) the Company terminates your employment without Cause or you resign for Good
Reason, both as defined below” is hereby superseded and replaced with the
following language, and capitalized but undefined terms used below are defined
in the offer letter:

8. Termination Benefits. In the event that: (A) the Company terminates your
employment without Cause or you resign for Good Reason, both as defined below,
and (B) the Date of Termination occurs after the earlier of (i) nine months from
the Start Date, or (ii) the completion of an IPO (in either case the “Severance
Commencement Date”); and (C) you enter into, do not revoke and comply with the
terms of a separation agreement containing customary terms in a form provided by
the Company which shall include a general release of claims against the Company
and related persons and entities (the “Release”) and a ratification of your
obligations under the Restrictive Covenant Agreement attached to this letter and
nondisparagement, but which shall not otherwise impose any new obligations on
you, then in addition to the Accrued Obligations, the Company will provide you
with either: (y)(A) base salary and COBRA continuation (of the employer’s
portion of the premium cost) for the twelve month period immediately following
the Date of Termination; and (B) accelerated vesting of any then outstanding
time based equity awards so that shares that would have vested at any time on or
before the one year anniversary of the Date of Termination shall become vested
as of the Date of Termination (Section 8(y) A and B are collectively “Severance
Option 1”), or (z) one lump sum payment equal to eighteen (18) months of your
base salary in effect on the Date of Termination and COBRA continuation (of the
employer’s portion of the premium cost) for the eighteen month period
immediately following the Date of Termination (“Severance Option 2”). Severance
Option 1 shall apply unless the Date of Termination occurs after all of the
following have occurred: the Severance Commencement Date, an IPO and a Change in
Control in which case Severance Option 2 shall apply. The first (or only)
severance payment shall be made within 45 days after the Date of Termination. If
Severance Option 1 applies and you miss a regular payroll period between the
Date of Termination and first severance payment date, the first severance
payment shall include a “catch up” payment. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), each severance
payment is considered a separate payment. For the avoidance of doubt, in the
event your employment terminates for any reason other than a termination by the
Company without Cause or your resignation for Good Reason, in either case after
the Severance Commencement Date, you will be entitled to the Accrued Obligations
but you will not be entitled to any of the Termination Benefits described in
this Section 8. Notwithstanding anything herein to the contrary, in the event of
the termination of your employment for any reason, the terms of the MIP shall
govern whether and to what extend you are entitled to receive any amounts in
respect of the MIP thereafter.

For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) your material misconduct, deliberate and
material violation of the rules or policies of the Company, or breach of a
fiduciary duty owed to the Company; (ii) your commission of an act of fraud,
theft, misappropriation or embezzlement; (iii) your violation of federal or
state securities laws; (iv) your conviction of, or pleading nolo contendere to,
a felony or any other crime involving moral turpitude; (v) your failure to use
his or her reasonable best efforts to consummate a potential Change of Control
with one



--------------------------------------------------------------------------------

or more potential Acquirers, following the initiation of a Change of Control
process supported by the Board; or (vi) your material breach of any written
agreement between the Company and you, which breach is not cured by you within
ten (10) days of written notice by the Company to you specifying in reasonable
detail such breach.

“Good Reason” shall mean that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a reduction of your base salary without your prior consent (other than in
connection with, and substantially proportionate to, reductions by the Company
of the compensation of the Company’s management employees); (ii) material
diminution in your duties, responsibilities and authorities with the Company,
without your prior consent; (iii) relocation of the Company’s offices more than
50 miles away from the current location without your prior consent.

“Good Reason Process” shall mean that (i) you have reasonably determined in good
faith that a “Good Reason” condition has occurred; (ii) you have notified the
Company in writing of the first occurrence of the Good Reason condition within
90 days of the first occurrence of such condition; (iii) you have cooperated in
good faith with the Company’s efforts, for a period not less than 30 days
following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) you terminate your employment within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

All other terms in the offer letter remain in full force and effect.

This Amendment shall be governed by and construed in accordance with the laws of
the State of Massachusetts applicable to agreements made and to be performed
entirely within such State, without regard to the conflicts of law principles of
such State.

This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY: INOTEK PHARMACEUTICALS CORPORATION By:  

/s/ Dale Ritter

  Dale Ritter   Vice President – Finance  

/s/ David P. Southwell

  David P. Southwell